MEMORANDUM **
Andrew K. Mirikitani appeals from the 51-month sentence imposed following his jury trial conviction for wire fraud; fraudulently obtaining and converting government property; accepting a bribe; extortion under color of official right; attempting to hinder the communication of information relating to the commission of a federal offense; and witness tampering. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The judicial fact-finding that occurred at Mirikitani’s sentencing did not violate the Sixth Amendment because he was not sentenced pursuant to a mandatory guidelines scheme. See United States v. Booker, 543 U.S. 220, 245-46, 259-60, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); see also United States v. Ameline, 409 F.3d 1073, 1077-78 (9th Cir.2005) (en banc). Further, the district court was not required to make factual findings beyond a reasonable doubt to comport with the guarantee of due process contained in the Fifth Amendment. See United States v. Staten, 450 F.3d 384, 392-93 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.